DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because they are not easily reproduced for publication (note the alphanumeric characters in the DRW.NONBW document dated 11/28/18 in PAIR, as well as the screen capture of figure 4A on the following page).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


    PNG
    media_image1.png
    267
    379
    media_image1.png
    Greyscale


Claim Objections
Claim 23 is objected to because “A driving method of the shift register unit, the shift register unit comprising” should be changed to --A driving method of [[the]a shift register unit, wherein the shift register unit comprises--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 20, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2015/0325181; hereinafter Wang ‘181), in view of Ma (US 2014/0064436).
•	Regarding claims 1 and 23, Wang ‘181 discloses a driving method of [[the]]a shift register unit (at least figures 2 and 3), wherein the shift register unit comprises: 
a first circuit unit (figures 2 and 3),
wherein the first circuit unit comprises: 
an input terminal (“INPUT” in figures 2 and 3), 
“RESET” in figures 2 and 3), 
a clock signal terminal (“CLK” and “CLKB” in figures 2 and 3), 
a first voltage terminal (“VDD” in figures 2 and 3), 
a second voltage terminal (“VSS” in figures 2 and 3), and 
a first output terminal (“OUTPUT” in figure 2 and “Gate1” in figure 3), and
[the first circuit unit being] ¶ 121);
the method comprising: 
in a first stage: 
charging a pull-up node with a first voltage input from the first voltage terminal (element Q1 in figure 3 and ¶s 124 and 125), and
outputting a low level input from the clock signal terminal by the first output terminal (figure 4 and ¶s 124 and 125),
in a second stage:
raising a potential of the pull-up node by a high level input from the clock signal terminal (element Q1 in figure 3 and ¶s 124 and 125), and
outputting the high level input from the clock signal terminal by the first output terminal (figure 4 and ¶s 124 and 125); and
in a third stage:
resetting the pull-up node by the reset terminal in response to a reset signal (figure 3 and ¶s 124 and 125), and
outputting a low level input from the second voltage terminal by the first output terminal (figure 4 and ¶s 124 and 125).
However, Wang ‘181 fails to disclose the details of a second output terminal.
	In the same field of endeavor, Ma discloses a shift register comprising:
a first circuit unit (the portions of figures 3 and 5 connected to element 39a), and
a second circuit unit (the portions of figures 3 and 4 connected to element 39b), comprising:
a third voltage terminal (“Vgh” in figure 4), 
“Vgl” in figure 4), and 
a second output terminal (element 39b in figure 4), and 
[the second circuit unit being] ¶ 50); and 
in a first stage: 
charging a pull-up node with a first voltage input from the first voltage terminal (figures 3-5 and ¶ 50), 
outputting a low level input from the clock signal terminal by the first output terminal (figures 3-5 and ¶ 50), and 
outputting a high level input from the third voltage terminal by the second output terminal (figures 3-5 and ¶ 50); 
in a second stage:
raising a potential of the pull-up node by a high level input from the clock signal terminal (figures 3-5 and ¶ 50), 
outputting the high level input from the clock signal terminal by the first output terminal (figures 3-5 and ¶ 50), and 
outputting a low level input from the fourth voltage terminal by the second output terminal (figures 3-5 and ¶ 50); 
in a third stage:
resetting the pull-up node by the reset terminal in response to a reset signal (figures 3-5 and ¶ 50), 
outputting a low level input from the second voltage terminal by the first output terminal (figures 3-5 and ¶ 50), and 
outputting a high level input from the third voltage terminal by the second output terminal (figures 3-5 and ¶ 50); 
elements 39a and 39b in figure 5). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Wang ‘181 according to the teaching of Ma, for the purpose of simultaneously providing a low voltage output and a high voltage output from a shift register (¶s 2-4).
•	Regarding claims 20 and 21, Wang ‘181, in view of Ma, discloses everything claimed, as applied to claim 1.  Additionally, Wang ‘181 discloses:
Claim 20:	a driving device, comprising: 
	a plurality of cascaded shift register units each claimed as claim 1 (¶ 73).
Claim 21:	a display device, comprising the driving device claimed as claim 20 (¶ 73).
However, Wang fails to disclose the additional details of the second output terminal.
	In the same field of endeavor, Ma discloses:
Claim 20:	a driving device, comprising: 
	a plurality of cascaded shift register units each claimed as claim 1 (figure 8), 
	wherein except for a shift register unit at a first level, an input terminal of a shift register unit at every one of remaining levels is connected with a first output terminal of a shift register unit at a previous level (figure 8); and 
	except for a shift register unit at a last level, a reset terminal of a shift register unit at every one of remaining levels is connected with a first output terminal of a shift register unit at a next level (figure 8).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Wang ‘181 according to the teaching of Ma, for the purpose of simultaneously providing a low voltage output and a high voltage output from a shift register (¶s 2-4).

Claims 2-5, 8, 10, 12, 14, and 19are rejected under 35 U.S.C. 103 as being unpatentable over Wang ‘181, in view of Ma, and further in view of Wang (US 2019/0073948; hereinafter Wang ‘948).
•	Regarding claim 2, Wang ‘181, in view of Ma, discloses everything claimed, as applied to claim 1.  However, Wang ‘181, in view of Ma, fails to disclose the additional details of the second circuit unit.
	In the same field of endeavor, Wang ‘948 discloses where:
the second circuit unit (element 120 in figure 2) comprises a first switching circuit and a second switching circuit (elements T9 and T10, respectively, in figure 2), 
the first switching circuit is connected between the third voltage terminal and the second output terminal (element T9 in figure 2), 
the second switching circuit is connected between the fourth voltage terminal and the second output terminal (element T10 in figure 2), and 
a control terminal of the second switching circuit is configured to be connected with the first output terminal so as to receive the first output signal (note the relationship between elements OUT1 and T9 in figures 1 and 2). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Wang ‘181, as modified by Ma, according to the teachings of Wang ‘948, for the purposes of reducing layout space and lowering the fabrication cost of a display (¶ 38).
•	Regarding claims 3-5, 8, 10, Wang ‘181, in view of Ma and Wang ‘948, discloses everything claimed, as applied to claim 2.  Additionally, Wang ‘181 discloses where: 
Claim 3:	the first circuit unit comprises: 
	an input circuit, connected among the input terminal, the first voltage terminal and a pull-up node, and configured to charge the pull-up node in response to an input signal received by the input terminal (element T231 in figure 3 and ¶ 94); 
	a pull-up node reset circuit, connected among the reset terminal, the pull-up node, the second voltage terminal and a pull-down node, and configured to reset the pull-up node, under control of a reset signal received by the reset terminal or element T232 and T251 in figure 3 and ¶s 91 and 95); 
	an output circuit, connected among the pull-up node, the clock signal terminal and the first output terminal, and configured to output a clock signal received by the clock signal terminal to the first output terminal, under control of level of the pull-up node (element T21 in figure 3 and ¶ 87); 
	an output reset circuit, connected between the second voltage terminal and the first output terminal, and configured to reset the first output terminal, under control of the second output signal or level of the pull-down node (element T22 in figure 3 and ¶ 89); 
	a pull-down circuit, connected among the first voltage terminal, the second voltage terminal, the pull-up node, the pull-down node and a first pull-down control node, and configured to control level of the pull-down node, under control of levels of the pull-up node and the first pull-down control node (elements T244 and T246 in figure 3 and ¶s 98 and 100); and 
	a first pull-down control circuit, connected between the first voltage terminal, the second voltage terminal, the pull-up node and the first pull-down control node, and configured to control level of the first pull-down control node, under control of level of the pull-up node (elements T243 and T245 in figure 3 and ¶s 97 and 99). 
Claim 4:	a control terminal of the first switching circuit is connected with the first pull-down control node, so that the first switching circuit is controlled by a level of the first pull-down control node (¶ 85).
Claim 5:	the input circuit comprises: 
	a first transistor, a gate electrode of which is configured to be connected with the input terminal so as to receive the input signal, a first electrode of which is configured to be connected with the first voltage terminal so as to receive a first voltage, and a second electrode of which is configured to be connected with the element T231 in figure 3 and ¶ 94); 
	the pull-up node reset circuit comprises: 
	a second transistor, a gate electrode of which is configured to be connected with a reset terminal so as to receive the reset signal, a first electrode of which is configured to be connected with the pull-up node so as to reset the pull-up node, and a second electrode of which is configured to be connected with the second voltage terminal so as to receive a second voltage (element T251 in figure 3 and ¶ 91), and 
	a third transistor, a gate electrode of which is configured to be connected with the pull-down node, a first electrode of which is configured to be connected with the gull-up node so as to reset the pull-up node, and a second electrode of which is configured to be connected with the second voltage terminal so as to receive a second voltage (element T232 in figure 3 and ¶ 95); and 
	the output circuit comprises: 
	a fourth transistor, a gate electrode of which is configured to be connected with the pull-up node, a first electrode of which is configured to be connected with the clock signal terminal so as to receive the clock signal, and a second electrode of which is configured to be connected with the first output terminal so as to output the first output signal (element T21 in figure 3 and ¶ 87), and 
	a storage capacitor, a first electrode of which is connected with the gate electrode of the fourth transistor, and a second electrode of which is connected the second electrode of the fourth transistor (element C in figure 3 and ¶ 88).
Claim 8:	the pull-down circuit comprises: 
	a fifth transistor, a gate electrode of which is configured to be connected with the first pull-down control node, a first electrode of which is configured to be connected with the first voltage terminal so as to receive a first voltage, and a second element T244 in figure 3 and ¶ 98); and 
	a sixth transistor, a gate electrode of which is configured to be connected with the pull-up node, a first electrode of which is configured to be connected with the pull-down node, and a second electrode of which is configured to be connected with the second voltage terminal so as to receive a second voltage (element T246 in figure 3 and ¶ 100); 
	the first pull-down control circuit comprises: 
	a seventh transistor, a gate electrode of which is connected with a first electrode of the seventh transistor, and is configured to be connected with the first voltage terminal so as to receive the first voltage, and a second electrode of which is configured to be connected with the first pull-down control node (element T243 in figure 3 and ¶ 97); and 
	an eighth transistor, a gate electrode of which is configured to be connected with the pull-up node, a first electrode of which is configured to be connected with the first pull-down control node, and a second electrode of which is configured to be connected with the second voltage terminal so as to receive a second voltage (element T245 in figure 3 and ¶ 99).
Claim 10:	the output reset circuit comprises: 
	a ninth transistor, a gate electrode of which is configured to be connected with the pull-down node, a first electrode of which is configured to be connected with the first output terminal so as to output a second voltage to the first output terminal, and a second electrode of which is configured to be connected with the second voltage terminal so as to receive the second voltage (element T22 in figure 3 and ¶ 89).
•	Regarding claims 12 and 14, Wang ‘181, in view of Ma and Wang ‘948, discloses everything claimed, as applied to claim 2.  However, Wang ‘181, in view of Ma, fails to disclose the additional details of the first and second switching circuits.
Wang ‘948 discloses where:
Claim 12:	the first switching circuit comprises: 
	a tenth transistor, a gate electrode of which functioning as a control terminal of the first switching circuit is connected with the first pull-down control node, a first electrode of which is configured to be connected with the third voltage terminal so as to receive a third voltage, and a second electrode of which is configured to be connected with the second output terminal so as to output the third voltage (element T9 in figure 2 and ¶ 46); and 
	the second switching circuit comprises: an eleventh transistor, a gate electrode of which is configured to be connected with the first output terminal, a first electrode of which is configured to be connected with the fourth voltage terminal so as to receive a fourth voltage, and a second electrode of which is configured to be connected with the second output terminal so as to output the fourth voltage (element T10 in figure 2 and ¶ 46). 
Claim 14:	the first circuit unit further comprises a second pull-down control circuit, and the second pull-down control circuit is configured to control a level of a second pull-down control node, under control of the first output signal, a control terminal of the first switching circuit is connected with the second pull- down control node, so that the first switching circuit is controlled by the level of the second pull-down control node (element 121 in figure 2 and ¶ 37).
Claim 19:	the second circuit unit further comprises an inverter, and the inverter is connected between a control terminal of the first switching circuit and the first output terminal, and configured to make the first output signal be inverted in phase and then transmit the first output signal after inverting to the control terminal of the first switching circuit (element 120 in figure 2 and ¶ 37).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Wang ‘181, as modified by Ma, according to the Wang ‘948, for the purposes of reducing layout space and lowering the fabrication cost of a display (¶ 38).

Allowable Subject Matter
Claims 11, 15-18, 22, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, either alone or in combination, fails to teach or fairly suggest:
a.	In claim 11, where “the output reset circuit comprises: a ninth transistor” and the details thereof, in combination with all the remaining limitations in the claim and all the limitations in the claims from which it depends.
b.	In claims 15-17, where “the second pull-down control circuit comprises: a twelfth transistor… and a thirteenth transistor” and the details thereof, in combination with all the remaining limitations in the claim and all the limitations in the claims from which each depends.
c.	In claim 18, where “one of the tenth transistor and the eleventh transistor is an N-type transistor, and the other of the tenth transistor and the eleventh transistor is an N-type transistor is a P-type transistor”, in combination with all the remaining limitations in the claim and all the limitations in the claims from which it depends.
d.	In claim 22, where “the transistors for display comprise double-gate type transistors” and “a second output terminal of a shift register unit of each row is electrically connected with a second gate electrode of a transistor for display in the current row”, in combination with all the remaining limitations in the claim and all the limitations in the claims from which it depends.
e.	Claim 24 is objected to based on their dependence from one of claim 22.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Wei et al (US 2016/0019833) disclose shift register stages which generate two outputs having opposite polarity (see at least Out1 and Out2 in figures 3 and 8), but do not disclose the aforementioned limitations.
b.	Ka et al (US 2018/0006099) disclose a pixel circuit which utilizes a gate signal and an inverted gate signal (see at least figures 7 and 8), but do not disclose the aforementioned limitations.

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248.  The examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 









/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        05/21/2021